McCarter & English, LLP T. 973.622.4444 F. 973.624.7070 www.mccarter.com BOSTON HARTFORD NEW YORK NEWARK PHILADELPHIA STAMFORD WILMINGTON McCARTER & ENGLISH ATTORNEYS AT LAW Exhibit 5 April 22, 2009 Stewardship Financial Corporation 630 Godwin Avenue Midland Park, New Jersey 07432 Dear Sirs: We have acted as counsel for Stewardship Financial Corporation, a New Jersey corporation (the “Company”), in connection with the Registration Statement on Form S-3 being filed by the Company with the Securities and Exchange Commission pursuant to the Securities Act of 1933, as amended (the “Act”), relating to an aggregate of 250,000 shares of common stock, no par value per share, of the Company (the “Shares”), reserved for issuance and sale pursuant to the Company’s Dividend Reinvestment Plan (the “Plan”). In so acting, we have examined, and relied as to matters of fact upon, the originals, or copies certified or otherwise identified to our satisfaction, of the Certificate of Incorporation and By-laws of the Company, the Plan, and such other certificates, records, instruments and documents, and have made such other and further investigations, as we have deemed necessary or appropriate to enable us to express the opinion set forth below.In such examination, we have assumed the genuineness of all signatures, the legal capacity of natural persons, the authenticity of all documents submitted to us as originals, the conformity to original documents of all documents submitted to us as certified or photostatic copies, and the authenticity of the originals of such latter documents. Based upon the foregoing, we are of the opinion that upon issuance and delivery by the Company of the Shares pursuant to and in accordance with the terms of the Plan, the Shares will be legally issued, fully paid and non-assessable. The issuance of the Shares is subject to the continuing effectiveness of the Registration Statement and the qualification, or exemption from registration, of such Shares under certain state securities laws. Page 2 We hereby consent to the filing of this opinion as an exhibit to the Registration Statement.In giving the foregoing consent, we do not admit that we are in the category of persons whose consent is required under Section 7 of the Act and the regulations promulgated thereunder. Very truly yours, /s/ McCarter & English, LLP MCCARTER & ENGLISH, LLP
